             Case 2:18-mj-00152-EFB Document 264 Filed 04/09/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Associate Director
   REBECCA A. HACISKI
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for Plaintiff
12 United States of America

13

14
                              IN THE UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17   IN THE MATTER OF THE EXTRADITION          CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
18   THE REPUBLIC OF IRAQ
19

20
21

22

23                         UNITED STATES’ STATUS UPDATE REGARDING TMF-1
24

25

26

27

28
                                               1
              Case 2:18-mj-00152-EFB Document 264 Filed 04/09/20 Page 2 of 2

 1          The United States submits this status report to supplement the record regarding a representation

 2 previously made to the Court. The United States previously informed the Court that the individual

 3 referred to in these proceedings as Tribal Mobilization Forces Member 1 (TMF-1) had received no

 4 benefit from the FBI in connection with either these extradition proceedings or with the United States’

 5 criminal investigation. CR 229 pg. 28. TMF-1 is not a witness in the Iraqi judicial investigation into the

 6 murder, nor is TMF-1 a witness in the United States’ search warrant affidavit. The role of TMF-1 in the

 7 United States’ criminal investigation has previously been described in CR 206-2 and 206-3.

 8          Very recently, in response to direct and credible threats to the life of TMF-1 as a result of

 9 publicity stemming from the disclosure of the identity of TMF-1 in news reports, the FBI made a

10 monetary payment to TMF-1 in order to facilitate his relocation overseas to attempt to ensure his

11 personal safety. The United States now informs the Court of this new development because its previous

12 representation, while accurate at that time, no longer reflects the current status of benefits provided to

13 TMF-1.

14
         Dated: April 9, 2020                                   McGREGOR W. SCOTT
15                                                              United States Attorney
16
                                                          By: /s/ Audrey B. Hemesath
17                                                            AUDREY B. HEMESATH
                                                              HEIKO P. COPPOLA
18                                                            Assistant United States Attorneys
19                                                              CHRISTOPHER J. SMITH
20                                                              Associate Director
                                                                REBECCA A. HACISKI
21                                                              Trial Attorney
                                                                Office of International Affairs
22

23

24

25

26

27

28
                                                          2
